Citation Nr: 0606295	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating higher than 60 percent for residuals 
of prostate cancer surgery, to include restoration of a 100 
percent rating.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967, 
including service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reduced the rating for the veteran's 
postoperative cancer residuals to 10 percent, effective April 
1, 2001, after proposing this action in a prior decision.  A 
subsequent rating decision increased the rating to 20 percent 
with the same effective date, and the veteran continued to 
disagree with the assigned evaluation.

After a June 2003 Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board, the Board remanded the 
claim for additional development, including obtaining 
additional records and affording the veteran a new VA 
examination.  Although it continued to deny restoration of 
the 100 percent rating, the Appeals Management Center (AMC) 
in August 2005 increased the rating to 60 percent, also 
effective April 1, 2001.  As discussed below, the requested 
development has taken place, and the Board will therefore 
decide the claim.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  The RO granted service connection for residuals of 
prostate cancer surgery in July 2000 and assigned a 100 
percent evaluation effective December 15, 1999.

2.  The RO proposed reducing and then reduced this rating to 
10 percent, with an effective date and notification to the 
veteran consistent with the applicable regulations, after 
which the rating was increased to 60 percent with the same 
effective date.

3.  The preponderance of the competent, probative evidence of 
record reflects that the residuals of the veteran's prostate 
cancer surgery require him to wear absorbent materials that 
must be changed more than four times per day, but he has not 
had a recurrence of the prostate cancer, renal dysfunction, 
suprapubic cystotomy, or multiple urethroperineal fistulae, 
has not been hospitalized since that time, and his disability 
does not prevent him from resuming employment or performing 
the activities of daily living.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 60 
percent for residuals of prostate cancer surgery on a 
schedular or extraschedular basis, or for restoration of a 
100 percent rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 
3.321(b)(1), 3.344(c), 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7528 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel undertook to explain the holding of 
Pelegrini.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO's sent its VCAA letter only after proposing and 
reducing the rating at issue.  The letter therefore did not 
comply with the VCAA's timing of notice requirement, as it 
did not precede the RO's initial adjudicative action on the 
claim at issue.  Nevertheless, because subsequent VA 
correspondence and adjudications remedied this deficiency by 
complying with all of the elements of the notice requirement, 
and afforded the veteran a meaningful opportunity to 
participate in the processing of his claim, the veteran was 
not prejudiced by not receiving VCAA notification prior to 
the proposed and final reduction in this case.  See generally 
Mayfield (discussing prejudicial error analysis).

Specifically, the RO's September 2002 letter and the AMC's 
post-Board remand January and July 2004 letters correctly 
informed the veteran that order to establish entitlement to 
an increased rating, the evidence had to show that his 
disability had increased in severity.  In addition, the 
letters listed various types of information the veteran could 
submit to support his claim and the respective 
responsibilities of VA and the veteran in obtaining 
additional evidence.  Further, the AMC's July 2004 letter 
stated: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  Thus, the RO's and AMC's 
letters, along with the Board's January 2004 remand and the 
AMC's August 2005 SSOC, complied with the all of the elements 
of the VCAA's notice requirement, and essentially cured the 
error in the not providing VCAA notice prior to the proposed 
reduction and reduction in the 100 percent rating the veteran 
was receiving for his residuals of prostate cancer surgery.  
It is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.  

Moreover, VA obtained all identified treatment records, and, 
as directed by the Board, the AMC obtained subsequently 
identified records, including private medical records that 
resulted in an increase in the veteran's rating from 20 to 60 
percent, and afforded the veteran a new VA examination as to 
the severity of his disability.  As to the argument made in 
the December 2005 VA Form 646 attachment and the February 
2006 informal hearing presentation that a remand is required 
because the VA examiner did not review the claims file prior 
to his July 2004 examination of the veteran, the examiner did 
review the claims file after the July 2004 VA examination, 
and then prepared an August 2004 addendum that restating his 
examination and findings in light of his review of the claims 
file.  Thus, the purpose of the Board's remand order were 
fulfilled when the VA examiner offered his opinion after 
examining the veteran and reviewing the claims file, and a 
remand for a formal VA examination preceded by claims file 
review that would duplicate what occurred after the initial 
remand would unnecessarily impose additional burdens on VA 
without any benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  As there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received, 
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2005), 
malignant neoplasms of the genitourinary system are rated as 
100 percent disabling.  Note 1 provides that following 
cessation of therapeutic procedures, the 100 percent 
evaluation continues until a mandatory VA examination after 
six months.  Any change in evaluation based on that or 
subsequent examinations is subject to 38 C.F.R. § 3.105(e) 
(2005).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals as 
voiding or renal dysfunction, whichever is predominant.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2005); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. § 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
100 percent rating for the residuals of the veteran's 
prostate cancer surgery was in effect from December 15, 1999 
to April 1, 2001.  As to disability ratings in effect for 
less than five years, adequate reexamination that discloses 
improvement in the condition will warrant reduction in 
rating.  See 38 C.F.R. § 3.344(c) (2005).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. at 281-282.

As to the procedures for reducing ratings, 38 C.F.R. § 
3.105(e) (2005) provides that, when a reduction in evaluation 
of a service-connected disability is considered warranted, 
and a reduction will result in a decrease of compensation 
benefits being made, a rating proposal in reduction must be 
prepared.  The reduction must set forth all material facts 
and reasons for the reduction, and the beneficiary must be 
notified and furnished detailed reasons for the reduction and 
given 60 days to present additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and the rating will be 
reduced effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.

Here, a December 1999 VA discharge summary reflects that the 
veteran was diagnosed with prostate cancer and underwent a 
radical retropubic prostatectomy and bilateral pelvic and 
lymph node dissection.  The veteran was granted service 
connection for residuals of his prostate cancer surgery in 
July 2000, and assigned a 100 percent rating effective 
December 15, 1999.  A September 2000 VA examination indicated 
that the veteran was disease free, had stress incontinence 
mostly at night, no recurrent urinary tract infection, no 
renal colic, gallbladder tumors, acute nephritis, had one 
urinary tract infection related to the surgery, and physical 
examination was normal in all areas.  Also noted was erectile 
dysfunction secondary to neurological and vascular injury 
sustained during the prostatectomy.  It was recommended that 
the veteran  resume occupational and activities of daily 
living, and the VA examiner stated that his injury should not 
affect his job performance.  In September 2000, the RO 
proposed to reduce the rating to 10 percent.  In the 
September 2000 proposal, the RO explained the reasons for the 
reduction including the findings at the September 2000 VA 
examination.  In its cover letter, the RO explained that the 
veteran could submit evidence that the reduction should not 
occur and that if it did not receive evidence within 60 days, 
it would reduce the evaluation.  It also told the veteran he 
had the right to a personal hearing and representation.

The veteran submitted an October 2000 statement in which he 
challenged the rating reduction and the VA examination 
results, but did not submit additional medical evidence, and 
he does not have the requisite expertise to opine as to 
medical issues.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  In a December 2000 rating decision, the RO reduced 
the rating to 10 percent, effective April 1, 2001, which was 
after the last day of the month in which the 60-day period 
from the January 4, 2001 date of notice to the veteran of the 
final rating action expired.  The RO thus complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) (2005).  As 
noted, the veteran's rating has since been increased to 60 
percent, effective April 1, 2001, so the Board will determine 
whether he is entitled to restoration of the 100 percent 
rating, or to a rating higher than 60 percent, as of that 
date.

38 C.F.R. § 4.115b, DC 7527 (2005) provides that prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals will be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  Under 38 C.F.R. § 
4.115a (2005), voiding dysfunction is to be rated based upon 
the particular condition involved, such as urine leakage, 
frequency, or obstructed voiding, continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence, with the highest rating being 60 percent 
when use of appliance or changing more than four times per 
day of absorbent materials is required. Urinary tract 
infection is rated either as poor renal function, which is 
rated under the renal dysfunction criteria that contains 
ratings up to 100 percent, or other criteria that contain a 
highest rating of 30 percent.

The veteran indicated in his September 2002 Substantive 
Appeal (VA Form 9), at the Travel Board hearing (p. 4), and 
elsewhere that he needed to change his absorbent materials 
five to seven times per day, and Dr. "J.M." indicated in a 
March 2004 letter that the veteran had been under her care 
since April 2001 and had indicated he required a similar 
number of changes per day since that time.  The veteran is 
thus entitled to a 60 percent rating under 38 C.F.R. § 4.115a 
(2005) for voiding dysfunction.  This is the highest 
schedular rating available for voiding dysfunction.  The only 
higher ratings available under the criteria for rating 
genitourinary disorders are the 100 percent ratings for renal 
dysfunction requiring regular dialysis or precluding more 
than sedentary activity, postoperative suprapubic cystotomy, 
multiple urethroperineal fistulae, or malignant neoplasms of 
the genitourinary system under DC 7528.  The evidence 
reflects that the veteran does not have any of the disorders 
that would warrant a rating higher than 60 percent.  This 
evidence includes the March 2002 VA examination, which 
indicated that review of systems was unremarkable, the 
abdomen was soft, nontender, nondistended, with no palpable 
masses, post-void residual was 7 ml., empty fossa on rectal 
examination, no tenderness with normal testicles and phallus, 
and undetectable PSA.  Testicular discomfort was noted, but 
was said to be unlikely the result of the prostate cancer 
surgery.  Thus, the veteran's prostate cancer has not 
recurred warranting restoration of his 100 percent rating, 
and he has no symptoms that would warrant a schedular rating 
higher than 60 percent under any potentially applicable 
diagnostic code.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran was hospitalized 
only for the prostate cancer surgery, and he has thus not 
required frequent hospitalization for the disability at 
issue.  In addition, the manifestations of the disability, 
particularly the urinary problems that require frequent 
changes of absorbent materials are fully contemplated by the 
schedular criteria and served as the basis for the increase 
in the veteran's rating to 60 percent.  Moreover, to the 
extent that the veteran has indicated that his erectile 
dysfunction and related problems entitle him to a higher 
rating, those symptoms have been taken account of in the 
September 2000 grant of entitlement to special monthly 
compensation based on loss of use of creative organ.  
Further, there is no indication in the record that the 
average industrial impairment from the disability is in 
excess of that contemplated by the assigned evaluation, 
especially in light of the September 2000 VA examiner's 
statement that the veteran could resume working and engaging 
in the activities of daily living, and would not be hampered 
in doing so by his disability.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the residuals of the 
veteran's prostate cancer surgery require him to wear 
absorbent materials that must be changed more than four times 
per day, but his prostate cancer has not recurred warranting 
restoration of the 100 percent rating and he does not have 
any symptoms that warrant a rating higher than 60 percent 
under any potentially applicable diagnostic code or based on 
any other factors.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for a rating 
higher than 60 percent for residuals of prostate cancer 
surgery, to include restoration of a 100 percent rating, must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for a rating higher than 60 percent for residuals 
of prostate cancer surgery, to include restoration of a 100 
percent rating, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


